Title: From George Washington to Mary White Morris, 21 September 1799
From: Washington, George
To: Morris, Mary White



Our dear Madam,
Mount Vernon Septr 21st 1799

We never learnt with certainty, until we had the pleasure of seeing Mr White (since his return from Frederick) that you were at Winchester.
We hope it is unnecessary to repeat in this place, how happy we should be to see you and Miss Morris under our roof, and for as long a stay as you shall find convenient, before you return to Philadelphia; for be assured we ever have, and still do retain, the most Affectionate regard for you Mr Morris and the family. With the highest esteem & regard, and best wishes for the health & happiness

of the family you are in we are Dear Madam Your Most Obedt and Very Humble Servants

Go: Washington
Martha Washington

